Opinión concurrente y disidente del
Juez Asociado Señor Ne-grón García.
San Juan, Puerto Rico, a 20 de mayo de 1977
Para el cumplimiento cabal de la función adjudicativa de este Tribunal en grado apelativo, desde la Ley Judicial de principios de siglo, se contemplaron las siguientes raíces:
“[Se] parte de la base de que la primera fuente de derecho para el juez es la ley, que es preferente, que debe cumplirse estrictamente siempre y en primer caso. Después de la ley, y acompañándola y facilitando su recta interpretación, está la doc-trina jurídica, constituida por el precedente legal de las resolu-ciones de los tribunales superiores que han nacido de.anteriores debates judiciales y de la reflexión y experiencia de los jueces, o que procedan del estudio detenido o del trabajo científico de los hombres de saber, que han escrito públicamente sobre las cues-tiones de derecho de más importancia en los diversos ramos de la ciencia jurídica y de sus procedimientos. Y como pueden ocu-rrir muchos casos en el constante desarrollo y progreso de las mismas doctrinas jurídicas y en las relaciones de derecho entre los hombres, que son múltiples e ilimitadas y que presentan a *63cada paso aspectos nuevos para el juzgador, se hace necesario darle a éste una norma cierta dentro de la cual pueda siempre resolver, con mano segura y con criterio levantado, aquellas cues-tiones de derecho que no resulten expresamente definidas y com-prendidas en la ley vigente ni en los precedentes legales.
Y esa norma segura es la equidad, con arreglo a la cual el juez, a falta de ley estricta, debe valerse de su recta e ilustrada razón y aplicar, mediante ella, los principios generales del de-recho, es decir, aquellas reglas de justicia que no están consig-nadas en ley alguna y que, sin embargo, constituyen el espíritu fundamental de las leyes, no sólo dentro de los límites de una na-ción, sino que también pueblos cultos y civilizados.
De esta manera, pues, las sentencias de la corte de apelación deben ser, o conformes a ley, o conformes a doctrina, o con-formes a equidad y, por consiguiente, tienen que resultar, en todos los casos, conformes a justicia.” I Informe de la Comisión para Revisar y Compilar las Leyes de Puerto Rico, 121-122 (1901). (Bastardillas nuestras.)
Con esta perspectiva presente, es menester primeramente ampliar y precisar ciertos hechos a los ya expuestos en la opinión del Tribunal. Del examen detenido de las fotografías en colores de los murales en controversia y las estipulaciones acordadas por las partes en primera instancia, es incontrovertible que el recurrente Ossorio, como maestro de pintura bajo contrato, creó con su talento las figuras, formas y sig-nificado de los murales. Concurrentemente, adiestró a cuatro jóvenes que le auxiliaron en la realización de su obra artís-tica en las paredes exteriores de varios edificios de la C.R.U.V. Se observa además, que los murales fueron pintados sobre unas paredes que forman parte esencial de la estructura de los edificios; en consecuencia no cabe especular sobre su posi-ble remoción. Más importante aún, por estar expuestos a las inclemencias del tiempo, estos murales en paredes exteriores se deterioran rápidamente y necesitan ser renovados perió-dicamente. En este sentido la situación es semejante a la pin-tura y mantenimiento que se le provee a cualquier edifica-ción, estructura o residencia en Puerto Rico.
*64Analizadas con sentido crítico las autoridades y juris-prudencia aludidas por el Tribunal, es sumamente frágil sos-tener que la ley española sobre propiedad intelectual aproba-da hace casi un siglo, en 10 de enero de 1879, sea aplicable al Puerto Rico de hoy, máxime ante la derogación taxativa de los Arts. 428 y 429 del Código Civil Español al adoptarse éste en virtud de la revisión realizada del nuestro en 1902.
Sin embargo, bajo la premisa de que no existe un precepto de ley claro y terminante que regule la materia, en virtud del Art. 7 de nuestro Código Civil (31 L.P.R.A. see. 7), pro-cede en equidad que reconozcamos en principio y demos va-lidez en nuestra jurisdicción, como primacía de factores idea-les sobre los simplemente pecuniarios, y sujeto a ciertas li-mitaciones, al derecho de propiedad intelectual en el arte pictórico en sus dimensiones de autor e integridad de obra.
En síntesis: ¿qué comprende en teoría el derecho moral?
“ [L] os derechos morales, personales o extrapatrimoniales (que salvaguardan la paternidad de la obra y la . . . integridad). Se concentra este último grupo de facultades en el llamado usual-mente — con más o menos propiedad — derecho moral del autor, que es, indudablemente, un derecho de la personalidad, ya que atañe a un bien ideal inseparable de la persona. El derecho moral de autor — expresa De Cupis — constituye un derecho privado que tiene por objeto no la obra del ingenio, que es un bien de natura-leza patrimonial, sino, más bien el bien personal de la paternidad intelectual, modo de ser moral de la persona del propio autor.” Castán Tobeñas, Derecho Civil Español, Común y Foral, Tomo I, Vol. 2, 365-366 (1963).
Y Puig Brutau expresa:
“Con la denominación de propiedad intelectual se designa el conjunto de derechos que la ley reconoce al autor sobre las obras que ha producido con su inteligencia, en especial los de que su paternidad le sea reconocida y respetada, así como que se le per-mita difundir la obra, autorizando o negando, en su caso, la reproducción.
En realidad, sólo puede hablarse de propiedad en relación con obras literarias, científicas o artísticas, en un sentido muy am-*65plio. Basta tener en cuenta que no recae sobre una cosa corporal, no atribuye un derecho perpetuo, y no puede usarse, disfrutarse o reinvindicarse como si se tratara de la propiedad sobre un ob-jeto material. Como veremos al tratar del objeto y contenido de este derecho, el interés protegido es la obra del pensamiento o de la actividad intelectual, incluso con independencia de las cosas que la exteriorizan y le dan forma material. Tener la propiedad del ejemplar de un libro no es tener la propiedad de la obra con-tenida en el libro. La obra impresa ha sido posible por la existen-cia previa de la creación del autor, a quien corresponde el derecho exclusivo de dejarlo publicar.
Es un derecho reconocido casi en todo el mundo, aunque su regulación puede variar dentro de límites bastantes amplios. Por un lado hay que reconocer el derecho del autor, que es un mono-polio más o menos limitado; por otro lado, esta limitación trata de conseguir que el derecho del autor sea compatible con los in-tereses sociales a la divulgación de los conocimientos. El derecho está contrarrestado, en definitiva, por su carácter temporal.” Tomo III, 2 Fundamentos de Derecho Civil, 201 (1973).
Ahora bien, la exaltación de lo bello y artístico no puede lograrse mediante ideales de justicia absoluta y abstracta, sacrificando la formulación del derecho concreto y el equili-brio que debe caracterizar toda decisión judicial fundada en “equidad”. Manresa nos advierte de esta dificultad al consig-nar que el “regular el ejercicio del derecho de propiedad in-telectual, entraña un principio justo, pero que es casi impo-sible de traducir concretamente, de un modo esencialmente ju-rídico, pues tiene que formularse en disposiciones circunstan-ciales de carácter empírico y convencional.” 3 Código Civil Español, 631 (1934).
En el aspecto referente a la integridad de la obra bajo nuestra consideración y en las circunstancias particulares del caso, disiento de la disposición final que en la práctica le con-fiere al recurrente Ossorio, como pintor, un derecho absoluto casi eterno de propiedad intelectual, incompatible con los ex-ponentes de la teoría ecléctica o intermedia adoptada por el Tribunal. La prerrogativa que le asiste de velar porque su *66obra sea respetada debe conjugarse con el derecho de propie-dad de la recurrida C.R.U.V. a mantener, conservar y res-taurar su patrimonio permitiéndole contratar, con exclusión del recurrente si así lo estima pertinente, a otras personas idóneas, incluyendo los ex-discípulos que colaboraron en su realización.
Para esta tarea no es menester pedir autorización previa al autor, pues por la naturaleza, características y ubicación de la obra, el permiso implícitamente existe. Menos procede otorgarle un derecho preferente equivalente a vincular a la entidad recurrida perpetuamente con el artista, de manera onerosa, con el consabido gravamen y quebranto económico que de ello forzosamente surgirá. La doctrina francesa que dio fruto a la concepción del derecho moral reconoce, bajo ciertas condiciones, que es renunciable. Straus: The Moral Right of the Author, 4 Am. J. Comp. L., 515-516 (1955). “Apa-rentemente el poder de enajenar se extiende solamente al as-pecto de la modificación y uso pero no incluye el derecho a la paternidad.” Katz, The Doctrine of Moral Right and American Copyright Law — A Proposal, 24 So. Cal. L. Rev. 406-409 (1950-51).
De conformidad con lo expresado, fue correcta la conclu-sión de la ilustrada sala sentenciadora:
“La CRUV viene obligada al mantenimiento y conservación de sus edificios. La conservación incluye el embellecimiento como el que se hizo en el presente caso mediante la pintura de murales en el exterior de algunos edificios y la renovación y retoque de dichos murales. No vemos qué derecho le asiste al pintor para oponerse a la conservación de los mismos por otras personas o a exigir que sólo él sea el que pueda hacer el trabajo de restaura-ción y retoque, no habiéndose pactado nada en ese sentido en el contrato de servicios.”
El derecho de autor del recurrente Ossorio no significa una exclusiva permanente para instaurar sus obras, sino el defender la integridad de las mismas, oponiéndose a cualquier mutilación, deformación o modificación sustancial injustifi-*67cadas, innecesarias e irrazonables de los murales, que le causaren comprobado perjuicio a su honor o reputación. Nos preguntamos: ¿Si por razones presupuestarias la C.R.U.V. no pudiera renovar y mantener los murales, podría el recurrente Ossorio acudir a los tribunales a obligarla? Respetuosamente entiendo que bajo la tesis jurídica sostenida por el Tribunal ello es posible y que la C.R.U.V. no podría siquiera optar por eliminarlos en circunstancias justificadas.
En consideración a lo expuesto y no habiéndose demostra-do en el tribunal de primera instancia lesiones a la integri-dad de las obras, confirmaría la sentencia que declaró sin lugar la demanda interpuesta.